 Fill in this information to identify the case:
 Debtor name University Physician Group
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 3M Health                       Jean Graser                     Trade payable                                                                                            $27,918.40
 Information
 Systems                         jsgraser@mmm.co
 Dept. 0881                      m
 PO Box 120881                   801-265-4541
 Dallas, TX
 75312-0881
 AS Software Inc.                                                Trade payable                                                                                            $23,021.53
 560 Sylvan Ave.                 info@as-software.c
 Englewood Cliffs,               om
 NJ 07632                        201-541-1900
 Barbara Ann                                                     Trade payable                                                                                            $26,489.76
 Karmanos Cancer                 info@karmanos.or
 Institute                       g
 4100 John R.                    800-527-6266
 Detroit, MI 48201
 Corrigan Moving                 Jennifer Grabke                 Trade payable                                                                                            $16,561.60
 Systems
 23923 Research                  jgrabke@corrigan
 Drive                           moving.com
 Farmington, MI                  800-267-7442
 48335
 Dearborn Real                   Joseph Stokes                   Obligations due  Contingent                                                                              $55,918.74
 Estate Development                                              under commercial Unliquidated
 26935 Northwestern              joseph.stokes@be                lease
 Hwy.                            aumont.org
 BSC 3C Corp                     248-423-2660
 Accting, Dept
 #750000
 Southfield, MI 48033




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      18-55138-mar                   Doc 3           Filed 11/07/18          Entered 11/07/18 19:33:40                           Page 1 of 3
 Debtor    University Physician Group                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Dearborn Schaeffer              Cynthia McDonnell               Lease termination Contingent                                                                         $1,856,560.00
 Office Co., LLC                                                 claims relating to Unliquidated
 c/o Paul H Huth,                cmcdonnell@redic                property located
 Esq.                            o.com                           at 5479 Schaeffer
 Huth Lynett                     313-596-6668                    Road Dearborn,
 645 Griswold St.,                                               MI. Current
 Ste. 4300                                                       outstanding
 Detroit, MI 48226                                               balance not
                                                                 including breach
                                                                 damages i
 DiMeo Schneider                 Priscilla Tang                  Consulting                                                                                               $19,781.70
 500 W. Madison St.                                              services
 Ste. 1700                       ptang@dimeoschn
 Chicago, IL 60601               eider.com
                                 312-853-1000
 Fund for Medical                Rebecca Cooke                   Trade payable                                                                                        $1,349,370.43
 Research and
 Education                       rebecca.cooke@wa
 540 E. Canfield                 yne.edu
 Rm. 1241                        313-577-1335
 Detroit, MI 48201
 GAHC4 Southfield                Erica Plummer     Obligations due  Contingent                                                                                        $2,912,694.00
 MI MOB, LLC                                       under commercial Unliquidated
 c/o American                    eplummer@etkinllc lease
 Healthcare Investors            .com
 18191 Von Karman                248-358-0800
 Ave.
 Suite 300
 Irvine, CA 92612
 Healthcare                                      Early termination                      Contingent                                                                    $2,100,000.00
 Administrative                  dlandau@duanemo of services                            Unliquidated
 Partners                        rris.com        contract                               Disputed
 c/o David Landau,               215-979-1230
 Esq.
 Duane Morris LLP
 30 South 17th Street
 Philadelphia, PA
 19103-4196
 Hutzel Women's                  Damola Ogunmade Trade payable                                                                                                            $56,452.86
 Hospital
 PO Box 845610                   leaseadministratio
 Dallas, TX                      n@tenethealth.com
 75284-5610                      469-893-2079
 Jewish Vocational               Tammy Cuneaz       Obligations due                     Contingent                                                                        $24,859.77
 Services                                           under commercial                    Unliquidated
 29699 Southfield Rd.                               lease
 Southfield, MI 48076            248-233-4283
 Dr. Mazhar Khan                                    Wage claims                         Contingent                                                                      $174,463.00
 4104 Golf Ridge Dr.             mhkhan@med.way                                         Unliquidated
 E.                              ne.edu                                                 Disputed
 Bloomfield Hills, MI
 48302


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      18-55138-mar                   Doc 3           Filed 11/07/18          Entered 11/07/18 19:33:40                           Page 2 of 3
 Debtor    University Physician Group                                                                         Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 McLaren Greater                 Kelly Stephenson                Trade payable                                                                                            $55,168.47
 Lansing
 401 West Greenlawn              kelly.stephenson@
 Avenue                          mclaren.org
 Lansing, MI 48910               517-975-7621
 Oakwood                         Mark Allen        Obligations due  Contingent                                                                                            $18,844.46
 Healthcare, Inc.                                  under commercial Unliquidated
 d/b/a Oakwood                   Mark.Allen@beaum lease
 Healthcare System               ont.org
 18101 Oakwood
 Blvd
 Dearborn, MI 48126
 Tenet Health                    Damola Ogunmade Trade payable                                                                                                            $42,413.66
 PO Box 845610
 Dallas, TX 75284                leaseadministratio
                                 n@tenethealth.org
 Troy Medical                    Danielle Schroeder Obligations due  Contingent                                                                                     $27,442,095.00
 Properties                                         under commercial Unliquidated
 181 West Madison                dschroeder@mbre lease
 Street                          s.com
 Ste 4700                        312-964-9088
 Chicago, IL 60602
 Walton Crittenton               Cheryl Grosscup                 Lease rejection        Contingent                                                                    $5,716,570.00
 MOB, LLC                                                        damages in             Unliquidated
 c/o Kirco                       propertyaccountin               relation to
 101 W. Big Beaver               g@kirco.com                     property located
 Road                            248-680-7180                    at 1135 W.
 Suite 200                                                       University
 Troy, MI 48084                                                  Rochester, MI.
 Wayne State                     Rebecca Cooke                                                                                                                        $5,563,244.04
 University
 Reimbursement/Par               rebecca.cooke@wa
 king                            yne.edu
 540 E. Canfield Rm              313-577-1335
 1241
 Detroit, MI 48201
 Wayne State                     Rebecca Cooke                                                                                                                          $723,721.20
 University- Rent
 540 E. Canfield                 rebecca.cooke@wa
 Rm. 1241                        yne.edu
 Detroit, MI 48201               313-577-1335




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                      18-55138-mar                   Doc 3           Filed 11/07/18          Entered 11/07/18 19:33:40                           Page 3 of 3
